USCA4 Appeal: 21-1426      Doc: 23         Filed: 01/27/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-1426


        KIRIL ZAHARIEV,

                             Plaintiff - Appellant,

                      v.

        HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                             Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Richard Mark Gergel, District Judge. (9:20-cv-01072-RMG)


        Submitted: January 21, 2022                                       Decided: January 27, 2022


        Before MOTZ and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Kiril Zahariev, Appellant Pro Se. Elizabeth J. Bondurant, Atlanta, Georgia, Lewis Gregory
        Cook Horton, WOMBLE BOND DICKINSON (US) LLP, Charleston, South Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1426       Doc: 23          Filed: 01/27/2022      Pg: 2 of 3




        PER CURIAM:

               Kiril Zahariev appeals the district court’s order adopting the magistrate judge’s

        recommendation and denying Zahariev’s Fed. R. Civ. P. 60(b) motion to reopen. Zahariev

        argues on appeal that the district court failed to address his specific objections to the portion

        of the magistrate judge’s report finding that Zahariev was not entitled to relief under Fed.

        R. Civ. P. 60(b)(3).     For the following reasons, we vacate and remand for further

        proceedings.

               The Federal Magistrates Act allows the district court to refer certain matters to a

        magistrate judge who may then submit proposed findings of fact and recommend a

        resolution to the district court. 28 U.S.C. § 636(b)(1)(B). “If any party objects to the

        magistrate judge’s recommendations, the district court must make a de novo determination

        of those portions of the report or specified proposed findings or recommendations to which

        objection is made.” United States v. De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019)

        (internal quotation marks omitted).

               Our review of the record reveals that the district court did not address Zahariev’s

        claim that he was entitled to relief under Fed. R. Civ. P. 60(b)(3) because of discovery

        fraud by the Defendant. We conclude that the district court was obligated to review the

        magistrate judge’s report de novo on this issue because Zahariev timely filed specific

        objections to the magistrate judge’s proposed findings regarding this claim. Accordingly,

        we vacate the district court’s order and remand so that the district court may consider

        Zahariev’s objections. See id. (“[W]e generally [do not] reach factual or legal questions in



                                                       2
USCA4 Appeal: 21-1426         Doc: 23     Filed: 01/27/2022    Pg: 3 of 3




        a magistrate judge’s report that were not first subject to de novo review by the district

        court.”). Zahariev’s motion to expedite is denied.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                  VACATED AND REMANDED




                                                    3